OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified, with costs to defendant Israel against plaintiff, by ordering a new trial as to damages, and, as so modified, affirmed, with costs to defendant Hospital for Joint Diseases Orthopedic Institute against defendant Israel.
The Appellate Division correctly held that the jury’s findings of liability on the part of defendant Israel and no liability on the part of defendant hospital were sufficiently supported by the evidence, but that the finding of comparative fault on the part of plaintiff was without support in the record.
Nevertheless, a new trial on the issue of damages is required because the trial court erroneously instructed the jury that it could award damages for loss of enjoyment of life separately from any award of damages for pain and suffering (see, McDougald v Garber, 73 NY2d 246; Nussbaum v Gibstein, 73 NY2d 912).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone and Hancock, Jr., concur in memorandum; Judge Bellacosa taking no part.
Order modified, etc.